UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-51033 MONDIAL VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 27-4481914 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 6564 Smoke Tree Lane Scottsdale, Arizona 85253 (Address of Principal Executive Offices) (480) 948-6581 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£ No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer £ Accelerated Filer£ Non-Accelerated Filer £ Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £NoT State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of December 2, 2014, the registrant had 1,976,025,753 shares of its $0.001 par value common stock issued and outstanding. There are 100,000 shares of Series C preferred stock issued and outstanding, $0.001 par value for each of the Series of Preferred. MONDIAL VENTURES, INC. 10-Q June 30, 2014 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS F - 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS F - 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS F - 3 NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F - 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 1 ITEM 3 QUANTITATIVE AND QUALITATIVE ANALYSIS OF MARKET RISKS 4 ITEM 4(T) CONTROLS AND PROCEDURES 4 PART II OTHER INFORMATION 4 ITEM 1 LEGAL PROCEEDINGS 4 ITEM 1A RISK FACTORS. 4 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 5 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 5 ITEM 4 (REMOVED AND RESERVED) 5 ITEM 5 OTHER INFORMATION 5 ITEM 6 EXHIBITS 5 MONDIAL VENTURES, INC. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2014 ANDDECEMBER31, 2013 June 30, December 31, Assets (Unaudited) Current assets: Cash Deposit in transit - Accounts receivable $ $ - Total current assets Other Assets: Fixed assets - net Proved oil and natural gas properties - net Deferred Financing Costs Total other assets Total assets $ $ Liabilities and shareholders’ deficit Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses – related parties Loans and notespayable Loans and notes payable – in default Advances and notes – related parties Convertible loans payable, net of discount of $234,460 and $137,742, respectively Convertible loans payable – related parties, net of discount of $68,193 and $6,590, respectively Convertible loan payable, net – in default Derivative liabilities Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total Liabilities Stockholders’ equity (deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized, 100,000 shares issued and outstanding as of March 31, 2014 and nil atDecember 31, 2013 - Common stock, $0.001 par value; 1,490,000,000 shares authorized,71,783,740 shares and 334,738 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid–in capital Capital stock subscribed Non-controlling interest in subsidiaries - Accumulated other comprehensive income - Accumulated deficit Total shareholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these statements. F - 1 MONDIAL VENTURES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2, 2013 (UNAUDITED) For the six months ended For the three months ended June 30, June 30, Revenues: Gross revenues from oil and gas sales $ Well operating costs Gross margin General and administrative expenses: General and administration Total general and administration expenses Net loss from operations Other (income) and expenses: Interest expense Miscellaneous expense - - Gain/loss on derivatives Gain/loss on legal settlement - - Gain/loss on transfer of assets - - Gain/loss on settlement of debt Net loss before provision for income taxes Provision for income taxes - Net (loss) before non-controlling interests $ Less: net (loss) attributable to non-controlling interest - - Net (loss) $ Other comprehensive income (loss) Unrealized foreign currency translation (loss) - - Less: other comprehensive income(loss) attributable to non-controlling interest - - Net comprehensive (loss) $ Net loss per common share – basic and diluted $ Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these statements. F - 2 MONDIAL VENTURES, INC. UNAUDITED CONSOLIDATEDSTATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2, 2013 (UNAUDITED) For the six months ended June 30, Operating activities Net loss $ ) $ ) Net loss attributable to non-controlling interests - Adjustments to reconcile net loss to net cash used in operating activities: Common shares issued for services Preferred shares issued for services - Accretion of asset retirement obligation Adjustment to asset retirement obligation - Depreciation Promissory notes issued for services - Bad debt expense - Depletion Amortization of debt discount Loss on debt conversion and settlement Amortization of deferred financing costs Change in fair value of derivative liability Imputed interest - Loss on stock issued for legal settlement - Loss on transfer of assets - Changes in other operating assets and liabilities: Account receivables - Other current assets Accounts payable and accrued expenses Accounts payable and accrued expenses related parties ) Net cash provided by (used in)operating activities ) Investing activities Cash received from transfer of non-controlling interest - Net cash provided by investing activities - Financing activities: Deferred financing costs ) Borrowings on debt - Borrowings on debt – related parties - Borrowings on convertible debt Borrowings on non-convertible debt - Payment on debt ) Net cash provided by financing activities Effect of exchange rate - Net increase (decrease) in cashduring the period ) Cashbalance at beginning of period Cashbalance at end of period $ $ Supplemental disclosures of cash flow information: Interest paid during the year - - Non-cash activities: Conversion of debt rescinded during the period $ $ - Debt discount due to embedded derivative Debt discount due to beneficial conversion feature - Shares issued for debt conversion and settlement Shares subscribed for settlement of debt - Adjustment to derivative liabilities due to debt conversion Effect of share exchange - Increase in additional paid in capital due to acquisition of oil and gas interests from EGPI - Debt assumed from EGPI for oil and gas properties interest - The accompanying notes are an integral part of these statements. F - 3 MONDIAL VENTURES, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED JUNE 30, 2014 (UNAUDITED) Series C Preferred Stock Common Stock Additional Paid-in Stock Accumulated Other Comprehensive Income Non- Controlling Total Stockholders’ Equity Shares Par Value Shares Par Value Capital Payable Deficit (loss) Interest (Deficit) Balance December 31, 2012 $ - $ 39 $ $ - $ ) $ - $ - $ ) Common stock issued for debt conversion and settlement - - Common shares issued for services 2 - Debt discount - Adjustment to derivative due to debt conversion - Imputed interest - Net loss for the year ended December 31, 2013 - ) ) Balance at December 31, 2013 $ ) $ ) Common stock issued for debt conversion and settlement Common stock issued for services Common stock issued for legal settlement Common stock cancelled ) (7 ) ) ) Fractional shares issued for stock split 1 (1 ) - Preferred stock issued for services Adjustment to derivative due to debt conversion Imputed interest Effect of amalgamation and share exchange ) Acquisition of oil and gas interests Foreign currency translation adjustment ) ) ) Net loss for the six months ended June 30, 2014 ) ) ) Balance at June 30, 2014 $ ) $ ) $ $ ) The accompanying notes are an integral part of these statements. F - 4 F Mondial Ventures, Inc Notes to the Unaudited Consolidated Financial Statements For the three months ended June 30, 2014 and June30, 2013 1. Organization of the Company and Significant Accounting Principals The Company was incorporated in the state of Nevada May 29, 2002 as Mondial Ventures, Inc. In December 2003, the Company owned a 100% interest, subject to a 2% net smelter returns royalty, in four mineral claims located in the Namaimo Mining Division of British Columbia. Effective December 1, 2010, the Company increased its authorized common shares to 250,000,000 with a par value of $0.001, and authorized shares of blank check preferred stock, par value $0.001 per share. On December 15, 2010 the claims related to the 100% interest owned in the British Columbia mineral claims expired. On December 30, 2010, the Company completed a merger with Legacy Athletic Apparel, LLC, a Virginia limited liability company (Legacy) in a Merger Agreement dated December 14, 2010, by and between the Company and Legacy.Pursuant to the Plan of Merger, Legacy merged into the Company, with the Company being the surviving entity (“the Merger”).The transaction was accounted for using the purchase method of accounting. On July 31, 2012, the Company purchased oil and gas assets and interests in the J.B. Tubb Leasehold Estate from EGPI Firecreek, Inc. The Company issued 14,000,000 shares of common stock to EGPI Firecreek, Inc. and the assumption of debt for 37.5% working interest and corresponding 28.125% net revenue interest in the oil and gas interests and pro rata oil and gas revenue and reserves in the North 40 plus additional right agreement for the South 40 of the J.B. Tubb Leasehold Estate, and for all depths below the surface to 8,500 ft. Also included are all related assets, fixtures, equipment, three well heads and three well bores. On October 30, 2012 the Company entered into a Definitive Short Form Agreement with EGPI Firecreek, Inc. for development of 240 acre leases, reserves, three wells and equipment located in Callahan, Steven and Shackelford Counties, West Central Texas, which includes but is not limited to continuing negotiations to buy out 50% partner interests, due diligence, evaluation and preparation including an initial 3-D Seismic study reserve studies and roll over leases if necessary.The agreement is non-binding and the parties intend to finalize the agreement by executing a Definitive Long Form Agreement in the future.The parties had until November 6, 2012 to finalize this agreement but did not do so by that date.Both parties are still interested in pursuing this transaction in the future. Effective August 21, 2013, the Company increased its authorized common shares to 490,000,000 with a par value of $0.001, and with its current 10,000,000 authorized shares of blank check preferred stock, par value $0.001 per share. Effective October 2, 2013, the Company increased its authorized common shares to 1,490,000,000 with a par value of $0.001, and with its current 10,000,000 authorized shares of blank check preferred stock, par value $0.001 per share. Effective on January 31, 2014, the Company effected a one (1) for fifteen hundred (1,500) reverse stock split whereby, as of the record date, for every fifteen hundred shares of common stock then owned, each shareholder received one share of common stock.All share amounts throughout this report have been retroactively adjusted for all periods to reflect this stock-split. On January 27, 2014, the Company executed an Omnibus Agreement with EGPI, TWL Investments aLLC (“TWL”), and Thomas J. Richards (“TJR”) whereby EGPI delivered an Assignment and Bill of Sale (the “Assignment and Bill of Sale Agreement”) for transfer of i) an additional 12.5% Working Interest and corresponding 9.375% Net Revenue Interest in the North 40 acres of the J.B. Tubb Leasehold Estate/Amoco Crawar field and oil and gas interests, including all related assets, fixtures, equipment, three well heads, three well bores, and pro rata oil & gas revenue and reserves for all depths below the surface to at least 8500 ft. ii) 12.5% Working Interest and 9.375% corresponding Net Revenue Interest in the Highland Production Company No. 2 well-bore located in the South 40 acres of the J.B. Tubb Leasehold Estate/Amoco Crawar field, oil and gas interests, pro rata oil & gas revenues and reserves with depth of ownership 4700 ft. to 4900 ft in well bore and 3800 ft. to 4000 ft in well bore, and iii) interest in the Participation Agreement (Turnkey Drilling, Re Entry, and Multiple Wells) granting certain rights in and to interests for additional development in the J.B. Tubb Leasehold Estate.In consideration for the additional working interest, the Company assumed $550,000 debt from EGPI.The Assignment and Bill of Sale was retroactively effective on January 1, 2014. Effective on January 1, 2014, the Company delivered an Assignment and Bill of Sale agreement to Shale Corp. for transfer of its entire 50% of working interest and corresponding 37.50% net revenue interest in the North 40 acres of the J.B. Tubb Leasehold Estate.In consideration, the Company received cash payment, liabilities to be assumed by Shale corp., and 47 million of Shale Corp's common stock.Based on the 47 million common stock ownership, the Company became 67.14% owner of Shale Corp. On March 25, 2014, Boomerang Oil, Inc. (formerly 0922327 B.C. Ltd.) entered into acquisition agreement with Shale Corp to acquire all issued and outstanding Shale Corp shares.Pursuant to the acquisition agreement, Boomerang issued 70,000,000 of its common stock to acquire all of Shale Corp's issued and outstanding shares on a 1 to 1 basis.Subsequent to the share exchange, Shale Corp became Boomerang's wholly owned subsidiary.Immediately after the share exchange, Shale Corp amalgamated with Boomerang's wholly owned subsidiary 2301840 Ontario, Inc. to form a new subsidiary subsequently named as 1913564 Ontario, Inc.As a result of the share exchange, the Company, which owned 47 million of Shale Corp immediately prior to the share exchanges, became 66.17% owner of the consolidated entity of Boomerang Oil, Inc. and 1913564 Ontario, Inc. F - 5 Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make reasonable estimates and assumptions that affect the reported amounts of the assets and liabilities and disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses at the date of the consolidated financial statements and for the period they include. Actual results may differ from these estimates. Revenue and Cost Recognition Oil and Gas: Revenue is recognized from oil and gas sales in the period of delivery.Settlement on sales occurs anywhere from two weeks to two months after the delivery date. The Company recognizes revenue when an arrangement exists, the product has been delivered, the sales price has been fixed or determinable, and collectability is reasonably assured. Cash Equivalents The Company considers all highly liquid investments with the original maturities of three months or less to be cash equivalents.There were no cash equivalents as of June 30, 2014 or December 31, 2013.The Company had cash balance of $8,559 and $3,508 as of June 30, 2014 and December 31, 2013, respectively. Oil and Gas Activities The Company uses the successful efforts method of accounting for oil and gas producing activities.Under this method, acquisition costs for proved and unproved properties are capitalized when incurred.Exploration costs, including geological and geophysical costs, the costs of carrying and retaining unproved properties and exploratory dry hole drilling costs are expensed.Development costs, including the costs to drill and equip developmental wells, and successful exploratory drilling costs to locate proved reserves are capitalized. Exploratory drilling costs are capitalized when incurred pending the determination of whether a well has found proved reserves. A determination of whether a well has found proved reserves is made shortly after drilling is completed. The determination is based on a process which relies on interpretations of available geologic, geophysics, and engineering data.If a well is determined to be unsuccessful, the capitalized drilling costs will be charged to expense in the period the determination is made.If an exploratory well requires a major capital expenditure before production can begin, the cost of drilling the exploratory well will continue to be carried as an asset pending determination of whether proved reserves have been found only as long as: i) the well has found a sufficient quantityof reserves to justify its completion as a producing well if the required capital expenditure is made, and: ii) drilling of the additional exploratory well is under way or firmly planned for the near future.If drilling in the area is not under way or firmly planned, or if the well has not found a commercially producible quantity of reserves, the exploratory well is assumed to be impaired, and its costs are charged to expense. In the absence of a determination as to whether the reserves that have been found can be classified as proved, the cost of drilling such an exploratory well is not carried as an asset for more than one year following completion of drilling.If after that year is passed, a determination that proved reserves exist cannot be made, the well is assumed impaired and its costs are charged to expense.Its costs can, however, continue to be capitalized if a sufficient quantity of reserves is discovered in the well to justify its completion as a producing well and sufficient progress is made in assessing the reserves and the well’s economic and operating feasibility. The impairment of unamortized capital costs is measured at a lease level and is reduced to fair value if it is determined that the sum of expected future net cash flows is less than the net book value. The Company determines if impairment has occurred through either adverse changes or as a result of the annual review of all fields. During 2013 after conducting an impairment analysis, the Company recorded an impairment of $84,778. Asset Retirement Obligations (“ARO”- The estimated costs of restoration and removal of facilities are accrued. The fair value of a liability for an asset’s retirement obligation is recorded in the period in which it is incurred and the corresponding cost capitalized by increasing the carrying amount of the related long-lived asset. The liability is accreted to its then present value each period, and the capitalized cost is depreciated with the related long-lived asset. If the liability is settled for an amount other than the recorded amount, a gain or loss is recognized. For all periods presented, estimated future costs of abandonment and dismantlement are included in the full cost amortization base and are amortized as a component of depletion expense. At June 30, 2014 and December 31, 2013, the ARO of $8,084 and $5,781 is included in liabilities and fixed assets. Development costs of proved oil and gas properties, including estimated dismantlement, restoration and abandonment costs and acquisition costs, are depreciated and depleted on a field basis by the units-of-production method using proved developed and proved reserves, respectively. The costs of unproved oil and gas properties are generally combined and impaired over a period that is based on the average holding period for such properties and the Company’s experience of successful drilling. Costs of retired, sold or abandoned properties that make up a part of an amortization base (partial field) are charged to accumulated depreciation, depletion and amortization if the units-of-production rate is not significantly affected. Accordingly, a gain or loss, if any, is recognized only when a group of proved properties (entire field) that make up the amortization base has been retired, abandoned or sold. F - 6 Stock-Based Compensation The Company estimates the fair value of share-based payment awards made to employees and directors, including stock options, restricted stock and employee stock purchases related to employee stock purchase plans, on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as an expense ratably over the requisite service periods. We estimate the fair value of each share-based award using the Black-Sholes option pricing model. The Black-Sholes model is highly complex and dependent on key estimates by management. The estimates with the greatest degree of subjective judgment are the estimated lives of the stock-based awards and the estimated volatility of our stock price. The Black-Sholes model is also used for our valuation of warrants. Earnings per Common Share Basic earnings per common share are calculated based upon the weighted average number of common shares outstanding for the period. Diluted earnings per common share is computed by dividing net income by the weighted average number of common shares and dilutive common share equivalents (convertible notes and interest on the notes, stock awards and stock options) outstanding during the period. Dilutive earnings per common share reflect the potential dilution that could occur if options to purchase common stock were exercised for shares of common stock. Basic and diluted EPS are the same as the effect of our potential common stock equivalents would be anti-dilutive. Fair Value Measurements On January 1, 2008, the Company adopted guidance which defines fair value, establishes a framework for using fair value to measure financial assets and liabilities on a recurring basis, and expands disclosures about fair value measurements. Beginning on January 1, 2009, the Company also applied the guidance to non-financial assets and liabilities measured at fair value on a non-recurring basis, which includes goodwill and intangible assets. The guidance establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Company. Unobservable inputs are inputs that reflect the Company’s assumptions of what market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The hierarchy is broken down into three levels based on the reliability of the inputs as follows: Level 1 – Valuation is based upon unadjusted quoted market prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2 –Valuation is based upon quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in inactive markets; or valuations based on models where the significant inputs are observable in the market. Level 3 – Valuation is based on models where significant inputs are not observable. The unobservable inputs reflect the Company’s own assumptions about the inputs that market participants would use. The following table presents assets and liabilities that are measured and recognized at fair value as of June30, 2014 on a recurring and non-recurring basis: Total Gains Description Level 1 Level 2 Level 3 (Losses) Derivative liabilities (recurring) $ - $ - $ $ The following table presents assets and liabilities that are measured and recognized at fair value as of December 31, 2013 on a recurring and non-recurring basis: Total Gains Description Level1 Level2 Level3 (Losses) Derivative liabilities (recurring) $ - $ - $ $ The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities and long-term debt. The estimated fair value of cash, accounts receivable, accounts payable and accrued liabilities approximate their carrying amounts due to the short-term nature of these instruments. The carrying value of long-term debt also approximates fair value since their terms are similar to those in the lending market for comparable loans with comparable risks. None of these instruments are held for trading purposes. Fixed Assets Fixed assets are stated at cost. Depreciation expense is computed using the straight-line method over the estimated useful life of the asset. The following is a summary of the estimated useful lives used in computing depreciation expense: F - 7 Well equipment 5 years Expenditures for major repairs and renewals that extend the useful life of the asset are capitalized. Minor repair expenditures are charged to expense as incurred. Impairment of Long-Lived Assets The Company has adopted Accounting Standards Codification subtopic 360-10, Property, Plant and Equipment (“ASC 360-10”). ASC 360-10 requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company evaluates its long-lived assets for impairment annually or more often if events and circumstances warrant. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses or a forecasted inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows. Should impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. ASC 360-10 also requires that those assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs to sell. Goodwill and Other Intangible Assets The Company periodically reviews the carrying value of intangible assets not subject to amortization, including goodwill, to determine whether impairment may exist. Goodwill and certain intangible assets are assessed annually, or when certain triggering events occur, for impairment using fair value measurement techniques. These events could include a significant change in the business climate, legal factors, a decline in operating performance, competition, sale or disposition of a significant portion of the business, or other factors. Specifically, goodwill impairment is determined using a two-step process. The first step of the goodwill impairment test is used to identify potential impairment by comparing the fair value of a reporting unit with its carrying amount, including goodwill. The Company uses level 3 inputs and a discounted cash flow methodology to estimate the fair value of a reporting unit. A discounted cash flow analysis requires one to make various judgmental assumptions including assumptions about future cash flows, growth rates, and discount rates. The assumptions about future cash flows and growth rates are based on the Company’s budget and long-term plans. Discount rate assumptions are based on an assessment of the risk inherent in the respective reporting units. If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired and the second step of the impairment test is unnecessary. If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test is performed to measure the amount of impairment loss, if any. The second step of the goodwill impairment test compares the implied fair value of the reporting unit’s goodwill with the carrying amount of that goodwill. If the carrying amount of the reporting unit’s goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess. The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination. That is, the fair value of the reporting unit is allocated to all of the assets and liabilities of that unit (including any unrecognized intangible assets) as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the purchase price paid to acquire the reporting unit. As of June 30, 2014 the Company had no amortizable intangible assets. Income taxes The Company accounts for income taxes using the asset and liability method, which requires the establishment of deferred tax assets and liabilities for the temporary differences between the financial reporting basis and the tax basis of the Company’s assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is provided to the extent deferred tax assets may not be recoverable after consideration of the future reversal of deferred tax liabilities, tax planning strategies, and projected future taxable income. The Company uses a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The guidance requires the Company to recognize tax benefits only for tax positions that are more likely than not to be sustained upon examination by tax authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50 percent likely to be realized upon settlement. A liability for “unrecognized tax benefits” is recorded for any tax benefits claimed in our tax returns that do not meet these recognition and measurement standards. Foreign Currency Translation The functional currency of the Company’s majority owned subsidiary is the Canadian dollar and these financial statements have been translated into U.S. dollars in accordance with standards issued by the FASB. The Canadian dollar based accounts of the Company’s foreign operations have been translated into United States dollars using the current rate method. Assets and liabilities of those operations are translated into U.S. dollars using exchange rates as of the balance sheet date; income and expenses are translated using the weighted average exchange rates for the reporting period. Translation adjustments are recorded as accumulated other comprehensive income (loss), a separate component of shareholders’ equity. Recent accounting pronouncements In July 2013, FASB issued ASU No. 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward a Similar Tax Loss, or a Tax Credit Carryforward Exists.” The provisions of ASU No. 2013-11 require an entity to present an unrecognized tax benefit, or portion thereof, in the statement of financial position as a reduction to a deferred tax asset for a net operating loss carryforward or a tax credit carryforward, with certain exceptions related to availability. ASU No. 2013-11 is effective for interim and annual reporting periods beginning after December 15, 2013. The adoption of ASU No. 2013-11 is not expected to have a material impact on the Company’s Consolidated Financial Statements. F - 8 In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income, to improve the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in the ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: - Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income – but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period; and - Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). The amendments are effective for reporting periods beginning after December 15, 2012, for public companies. Early adoption is permitted. The adoption of ASU No. 2013-02 is not expected to have a material impact on our financial position or results of operations. In January 2013, the FASB issued ASU No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, which clarifies which instruments and transactions are subject to the offsetting disclosure requirements originally established by ASU 2011-11. The new ASU addresses preparer concerns that the scope of the disclosure requirements under ASU 2011-11 was overly broad and imposed unintended costs that were not commensurate with estimated benefits to financial statement users. In choosing to narrow the scope of the offsetting disclosures, the Board determined that it could make them more operable and cost effective for preparers while still giving financial statement users sufficient information to analyze the most significant presentation differences between financial statements prepared in accordance with U.S. GAAP and those prepared under IFRSs. Like ASU 2011-11, the amendments in this update will be effective for fiscal periods beginning on, or after January 1, 2013. The adoption of ASU 2013-01 is not expected to have a material impact on our financial position or results of operations. 2. Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis of accounting, which contemplates continuity of operations, realization of assets and liabilities and commitments in the normal course of business. The accompanying consolidated financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern. The Company has experienced substantial losses, maintains a negative working capital and capital deficits, which raise substantial doubt about the Company’s ability to continue as a going concern. The Company is working to manage its current liabilities while it continues to make changes in operations to improve its cash flow and liquidity position. The ability of the Company to continue as a going concern and appropriateness of using the going concern basis is dependent upon the Company’s ability to generate revenue from the sale of its services and the cooperation of the Company’s note holders to assist with obtaining working capital to meet operating costs in addition to our ability to raise funds. 3. Common Stock Transactions During the six months ended June 30, 2014, the Company issued 10,425,000 shares of common stock for services that were expensed and valued at $2,037,413 based upon the closing price of the common stock at the date of grant and reflecting the 1:1,500 reverse stock split. During the six months ended June 30, 2014, the Company issued 60,655,229 shares of common stock valued at $603,925 for conversion or settlement of debt in the amount of $194,045, resulting in a loss on debt settlement of $409,700.A portion of these shares, $108,271, remains unissued as of June 30, 2014.All shares issued were valued based upon the closing price of the Company’s common stock at the date of the debt settled.For all debts that were converted within the terms of the related promissory notes, no gain or loss was recorded.Any debts converted outside of the terms resulted in a gain or loss based on the fair value of the stock on the date of conversion. During the six months ended June 30, 2014, the Company issued 375,000 as settlement fee for legal settlement with third party.The common stock issued was valued on settlement date at $34,500.The Company recorded a corresponding loss on the settlement. F - 9 During the six months ended June 30, 2014, the Company and one of its debt holders agree to rescind a conversion of convertible debt executed during fiscal year 2013.Common stock of 6,667 was rescinded and debt in the amount of $12,500 was reinstated as of March 31, 2014.An additional 68 shares were cancelled by a shareholder due to the fact that they were issued in error. During the six months ended June 30, 2014, the Company issued 507 fractional shares in relation to the reverse stock split effective on January 31, 2014.These fractional shares have no value. 4. Preferred Stock Transactions Series C preferred stock: The Preferred C stock has a par value of $0.001 and no stated dividend rate and is non-participatory. The Series C (i) has voting rights for each share of Series C Preferred Stock shall have 31,500 votes on the election of directors of the Company and for all other purposes, and (ii) has no right to convert to common shares of the Company. During the six months ended June 30, 2014, the Company issued 100,000 Series C preferred stock for services rendered.The value assigned to this issuance is $22,000 based on an estimate of the fair market value on the issuance date. The holders of Series C preferred stock represent a controlling voting interest in the Company. As a result, a determination of the control premium was determined to estimate the value of the shares. The control premium is based on publicly traded companies or comparable entities which have been recently acquired in arm’s length transactions. The Company performed the valuation with the assistance of a valuations expert. 5. Fixed Assets The following is a detailed list of fixed assets: June 30, December 31, Well equipment Accumulated depreciation Fixed assets – net $ Depreciation expense was $7,555 and $4,048 for the six months ended June 30, 2014 and 2013, respectively. 6. Oil and Gas For the For the Period Ended Year Ended June 30, December 31, Purchase of oil and gas properties through assumption of debt, net of accumulated depletion $ $ - Total purchase of oil and gas properties $ $ - OilandGasProperties: March31, December 31, Oil and gas properties – proved reserves $ $ Accumulated depletion Oil and gas properties – net $ $ Depletion expense was $4,217 and $84,009 for the six months ended June30, 2014 and 2013, respectively. F - 10 7. Acquisition of interest in oil and gas property · Acquisition of 50% Oil and Gas Working Interests in the J.B. Tubb Leasehold Estate/Amoco Crawar Field, Ward County, Texas OnJuly 31, 2012 the Company, acquired assets ofEnergy Producers, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc., (“EPI”)as described in the preliminary Assignment and Bill of Sale and summarily as follows: Under the terms of the agreement, which shall be effectiveJuly 31, 2012, the Company acquired a37.5% Working Interest and 28.125% corresponding Net Revenue Interest in the North 40 acres of the J.B. Tubb Leasehold Estate/Amoco Crawar field and oil and gas interests, including all related assets, fixtures, equipment, three well heads, three well bores, and pro rata oil & gas revenue and reserves for all depths below the surface to 8500 ft. The field is located in the Permian Basin and the Crawar Field in Ward County, Texas (12 miles west of Monahans & 30 miles west of Odessa in West Texas). Included in the transaction, the Company will also acquire 37.5% Working Interest and 28.125% corresponding Net Revenue Interest in the Highland Production Company No. 2 well-bore located in the South 40 acres of the J.B. Tubb Leasehold Estate/Amoco Crawar field, oil and gas interests, pro rata oil & gas revenues and reserves with depth of ownership 4700 ft. to 4900 ft. As consideration for the transaction the Company agreed to authorize, issue and sell to EGPI Firecreek, Inc. 14,000,000 shares of common stock, and assumption of $450,000 in related debt. On January 27, 2014, the Company executed an Omnibus Agreement with EGPI, TWL Investments aLLC (“TWL”), and Thomas J. Richards (“TJR”) whereby EGPI delivered an Assignment and Bill of Sale (the “Assignment and Bill of Sale Agreement”) for transfer of i) an additional 12.5% Working Interest and corresponding 9.375% Net Revenue Interest in the North 40 acres of the J.B. Tubb Leasehold Estate/Amoco Crawar field and oil and gas interests, including all related assets, fixtures, equipment, three well heads, three well bores, and pro rata oil & gas revenue and reserves for all depths below the surface to at least 8500 ft. ii) 12.5% Working Interest and 9.375% corresponding Net Revenue Interest in the Highland Production Company No. 2 well-bore located in the South 40 acres of the J.B. Tubb Leasehold Estate/Amoco Crawar field, oil and gas interests, pro rata oil & gas revenues and reserves with depth of ownership 4700 ft. to 4900 ft in well bore and 3800 ft. to 4000 ft in well bore, and iii) interest in the Participation Agreement (Turnkey Drilling, Re Entry, and Multiple Wells) granting certain rights in and to interests for additional development in the J.B. Tubb Leasehold Estate.In consideration for the additional working interest, the Company assumed $550,000 debt from EGPI.As the net carrying value of the additional working interest was greater than debt assumed, the Company recorded an increase in additional paid in capital of $282,743 on the acquisition.The Assignment and Bill of Sale was retroactively effective on January 1, 2014. The acquired leases and the property to which they relate are identified below: North 40 acres: J.B. TUBB “18-1”, being the W1/2 of the NW1/4 of Section 18, Block B-20, Public School Lands, Ward County, Texas, containing Forty (North 40) acres only (also listed as Exhibit “A” to Exhibit 10.1 in our Current Report on Form 8-K filed on March 7, 2011, incorporated herein by reference. Well-bore located on South 40 acres: The Highland Production Company (Crawar) #2 well-bore, API No. 42-475-33611, located on the J.B. Tubb Lease in W ½ of the NW ¼ of Sec. 18, Block B-20, Public School Lands, Ward County, Texas at 1787 FNL and 853 FWL being on the South Forty (40) acres of the J. B. Tubb Lease, Ward County, Texas. The following wells are located on the leases identified, above: 1. Crawar #1 2. Tubb #18-1 3. Highland Production Company(Crawar) #2 well-bore only, with depth of ownership 4700’ to 4900’ft. in well bore, described as: The Highland Production Company (Crawar) #2 well-bore, API No. 42-475-33611, located on the J.B. Tubb Lease in W ½ of the NW ¼ of Sec. 18, Block B-20, Public School Lands, Ward County, Texas at 1787 FNL and 853 FWL being on the South Forty (40) acres of the J. B. Tubb Lease, Ward County, Texas. Listing for the Equipment items related to the wells on the leases on the J.B. Tubb Leasehold Estate (RRC #33611) Amoco/ Crawar field are as follows: The following is the current & present equipment list thatMondial Ventures,Inc. will acquire 50% ownership rights, on the J.B. Tubb property: 2 (Two) 500 barrels metal tanks, 1(One) 500 barrel cement salt water tank- (open top), 1 (One) heater treater/oil & gas separator, all flow lines, on the north forty acres, well-heads, 2 (two) Christmas tree valve systems on well-heads, 3 (Three) well heads, three wells (well-bores). Model 320D Pumpjack Serial No. E98371M/456604, One (1) Fiberglass lined heater-treater, One (1) Test pot, Tubing string Rods and down hole pump. Due to the fact that EGPI Firecreek, Inc. and Mondial Ventures, Inc. are considered related parties, the acquired assets were recorded at historical cost in the financial statements with no step up in basis.On July 31, 2012, the total gross cost of oil and gas properties recorded on the date of the acquisition was $1,109,572, as well as an accumulated depletion of $98,230, and the gross cost of $56,663 with an accumulated depreciation of $16,055.The consideration given consisted of 14,000,000 shares of common stock valued at $595,684 and assumed debt of $450,000.On January 1, 2014, the total gross cost of the additional 12.5% working interest of oil and gas properties was $290,778 with an accumulated depletion of $14,193, and the gross cost of additional fixed assets acquired discussed in Note 6, was $18,888 with an accumulated depreciation of $10,703.In consideration for the additional working interest, the Company assumed $550,000 debt from EGPI.As the net carrying value of the additional working interest was greater than debt assumed, the Company recorded an increase in additional paid in capital of $282,743 on the acquisition. 8. Transfer of oil and gas properties interest Effective on January 1, 2014, the Company delivered an Assignment and Bill of Sale agreement to Shale Corp. for transfer of its entire 50% of working interest and corresponding 37.50% net revenue interest in the North 40 acres of the J.B. Tubb Leasehold Estate, discussed in Note 7.In consideration, the Company received $42,703 cash payment, $400,000 outstanding debt to be assumed by Shale corp., and 47 million of Shale Corp's common stock, subject to terms of an Amalgamation Agreement dated March 25, 2014.Based on the 47 million common stock ownership, the Company became 67.14% owner of Shale Corp, and reported the net value of the oil and gas properties and fixed assets in the consolidated financial statements with non-controlling interest in the Shale Corp.At the time of the transaction, Shale Corp. consisted of only $141,470 in cash and had no operating activities.Non-controlling interest of $263,001 and loss of $165,233 were recorded for this transaction. F - 11 As of March 31, 2014, Shale Corp closed a “three cornered amalgamation” pursuant to an acquisition and amalgamation agreement (“Amalgamation Agreement”) dated March 25, 2014 among Boomerang Oil Inc. (formerly 0922327 B.C. Ltd.) (“Boomerang”), SCorp, and 2301840 Ontario Inc. (“Newco”), a wholly-owned subsidiary of Boomerang incorporated solely for the purpose of completing the Amalgamation. Pursuant to the Amalgamation Agreement, SCorp amalgamated with Newco to form a combined entity (“Amalco”) and Boomerang issued 70,000,000 common shares in the capital of Boomerang to the holders of common shares in the capital of SCorp on the basis of one share of Boomerang for one share of SCorp held by the SCorp shareholders. Upon closing of the Amalgamation, including consolidated adjustments, the Company owns 66.08% of Boomerang. Subsequent to completion and closing of the Amalgamation on April 8, 2014, the Company’s majority owned subsidiary Boomerang Oil, Inc. (formerly 0922327 B.C. Ltd.) reported and announced that it had completed the three cornered amalgamation (the Amalgamation”) and that it had, pursuant to the acquisition and amalgamation agreement (“Amalgamation Agreement”) dated March 25, 2014 among the Company, Shale Corp. (“Shale”), and 2301840 Ontario Inc. (“Newco”), a wholly owned subsidiary of Boomerang Oil, Inc., incorporated solely for the purpose of completing the Amalgamation. Pursuant to the Amalgamation Agreement, Shale amalgamated with Newco to form a combined entity (“Amalco”) and the Boomerang issued 70,000,000 common shares in the capital of the Company to the holders of common shares in the capital of Shale on the basis of one share of the Company for one share of Shale held by the Shale shareholders. Upon completion of the Amalgamation, Amalco became a wholly owned subsidiary of Boomerang Oil, Inc. In connection with the Amalgamation, 0922327 B.C. Ltd. changed its name to “Boomerang Oil, Inc.” to reflect the new business. Boomerang adopted the business of Shale, which includes the exploration, acquisition and operation of oil and gas assets principally within the United States of America. Shale is currently operating within Texas and has a compliant NI 51-101 Reserve Estimate. The Company as above noted owns 47 million shares as a result of the Amalgamation Agreement resulting in 66.08% consolidated ownership in Boomerang Oil, Inc., and based on its 71,125,792 common shares issued and outstanding as of June 30, 2014 and through the filing date of this report. Effective April 2, 2014 Boomerang Oil, Inc., the Company’s majority owned subsidiary, commenced trading on the Canadian Securities Exchange (“CSE”) under the symbol “BOI”. Further, effective on June 11, 2014 Boomerang Oil, Inc., the Company’s majority owned subsidiary, reported listing its common shares on the Frankfurt Stock Exchange (FWB) under the ticker symbol “0B9”. 9. Income Tax Provision Deferred income tax assets and liabilities consist of the following at June30, 2014 and December 31, 2013: June30, December 31, Deferred Tax asset $ Valuation allowance Net deferred tax assets - - The Company estimates that it has an NOL carry forward of approximately $2,796,966 that begins to expire in 2024. After evaluating any potential tax consequence from our former subsidiary and our own potential tax uncertainties, the Company has determined that there are no material uncertain tax positions that have a greater than 50% likelihood of reversal if the Company were to be audited. The Company believes that it is current with all payroll and other statutory taxes. Our tax return for the years ended December 31, 2010 to December 31, 2013 may be subject to IRS audit. 10. Related Party Transactions Through December 31, 2012 the CEO of Mondial Ventures, Inc provided office space for the Company’s Scottsdale office free of charge.As of January 1, 2013, a lease was signed for the same premises at a monthly rate of $2,000.Accrued rent due on this contract was $13,945 and $8,105 as of June 30, 2014 and December 31, 2013, respectively. The Company has a service agreement with Global Media Network USA, Inc. a company 100% owned by Dennis Alexander, to provide the services of Dennis Alexander to the Company at a monthly rate of $5,000.The monthly rate was increased to $10,000 as of October 1, 2013. Balance due on this contract was $nil and $1,800 as of June 30, 2014 and December 31, 2013, respectively. F - 12 The Company’s majority owned subsidiary Boomerang Oil, Inc. has a service agreement with Global Media Network USA, Inc. a company 100% owned by Dennis Alexander, to provide the services of Dennis Alexander to the Company at a monthly rate of $10,000 effective in March 2014.Balance due on this contract was $40,000 and $nil as of June 30, 2014 and December 31, 2013, respectively. The Company has a service agreement with Joanne M. Sylvanus, Accountant, a company owned 100% by Joanne M, Sylvanus, to provide her services to the Company at a rate of $3,000 per month.Balance due on this contract was $3,000 and $6,000 as of June 30, 2014 and December 31, 2013, respectively. The Company’s majority owned subsidiary Boomerang Oil, Inc. has a service agreement with Joanne M. Sylvanus, Accountant, a company owned 100% by Joanne M, Sylvanus, to provide her services to the Company at a rate of $4,000 per month.Balance due on this contract was $16,000 and $nil as of June 30, 2014 and December 31, 2013, respectively. As December 31, 2013, the Company’s CEO, Dennis Alexander, paid $53 on behalf of the Company for business related expenses.The balance remained outstanding as of June 30, 2014. On November 20, 2013, the Company received cash proceeds of $15,000 from related party for debt obligation which bears interest at the rate of 6%.A debt discount of $7,424 was recorded due to embedded derivative feature in the convertible promissory note.This note is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest three day trading prices over the 10 trading days prior to the conversion date.Financing costs of $10,000 were paid in conjunction with this debt.For the quarter ended March 31, 2014, the Company recorded debt discount amortization of $3,699 and amortization of deferred financing cost of $2,500. No payments were made during the quarter ended June 30, 2014, and there was $326 in accrued interest on the note. During the period ended June 30, 2014, the Company received $18,497 in loans from shareholders.These loans are payable on demand and carry a zero percent interest rate.Interest expense was imputed on these loans for the period. As discussed in Note 7, EGPI Firecreek, Inc. sold a 37.5% working interest to the Company in the J.B. Tubb Leasehold Estate/Amoco Crawar Field on July 31, 2012, and sold an additional 12.5% working interest in the same properties on January 1, 2014.The assets were recorded by the Company at historical cost and there was no step up in basis. F - 13 11. Notes Payable At June 30, 2014 the Company was liable on the following Promissory notes (See notes below to the accompanying table) Dateof DateObligation Interest BalanceDue Obligation Notes Matures Rate(%) 6/30/2014($) 2/8/2011 1 5/9/2011 24 3/17/2014 4 3/17/2015 10 8/4/2011 2 8/4/2012 24 8/1/2012 3 On demand 18* 1/2/2014 6 1/2/2015 8/1/2012 5 8/31/2013 24 3/17/2014 8 3/17/2015 10 1/11/2013 7 1/11/2014 12 1/2/2014 9 1/2/2015 10 2/11/2014 14 11/13/2014 8 3/27/2013 10 On demand n/a 4/1/2013 5 3/31/2014 24 5/20/2013 11 3/20/2014 22 4/18/2013 12 12/18/2013 6 5/22/2013 13 5/22/2014 12 3/21/2014 18 On demand n/a 6/19/2013 15 10/19/2013 18* 5/30/2013 16 2/28/2014 22 Various 17 On demand 18* 1/2/2014 24 On demand 18* 8/1/2013 19 5/5/2014 8 8/14/2013 20 5/14/2014 8 8/21/2013 13 8/21/2014 12 8/23/2013 21 2/23/2014 12 8/26/2013 11 3/16/2014 22 8/30/2013 11 8/30/2014 12 9/30/2013 22 7/2/2014 8 11/20/2013 23 11/20/2014 6 1/1/2014 26 On demand 18* 4/26/2013 25 4/1/2014 n/a 8/14/2013 27 5/14/2014 8 4/19/2014 28 1/14/2015 8 5/12/2014 29 12/12/2014 12 5/12/2014 30 12/12/2014 12 6/1/2014 31 6/1/2015 6 6/13/2014 32 12/13/2014 10 6/13/2014 33 12/13/2014 10 6/19/2014 34 On demand n/a 6/19/2014 35 4 On demand n/a Total Unamortized discount Net *compounded monthly F - 14 Note 1:The Company entered into two note agreements with an unrelated third party for the amount of $20,000 and $25,000 during fiscal year 2011.During the year ended December 31, 2013, the Company entered into an agreement with the note holder to settle one of the note agreements in the amount of $25,000 with Company’s common shares.As of December 31, 2013 the promissory note of $20,000, bearing interest at 24% annually remained outstanding. The note is in default as of June 30, 2014. Note 2:Promissory note in the amount of $175,000 was outstanding as of December 31, 2013, bearing interest 24% annually. The total amount of $75,250 is outstandingas of June 30, 2014.The note is in default as of June 30, 2014. Note 3:The Company entered into a promissory note agreement in the amount of $450,000 in 2012. The note is due on demand as of June 30, 2014 and the total balance is $95,733, which includes several debt repayments, debt assignments to third parties, and additional increases to the note.During the six months period ended June 30, 2014, $54,000 was loaned under the terms of this note. Note 4:On March 17, 2014,the Company received cash proceeds of $10,000 for this debt obligation which bears interest at the rate of 10% and included financing cost of $1,500.This note is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest 3 trading prices over the 30 days prior to the conversion date.A debt discountwas recorded for $10,000 based on the fact that there was an embedded derivative features in the note.The debt discount and financing cost are amortized over the life of the note.The balance of this note as of June 30, 2014 was $10,000. Note 5:During fiscal year 2012 Company entered into a non interest bearing note in the amount of $100,000 with 10% interest expenses embedded in the note amount, and default interest rate of $24%.No payment was made to this note during the quarter ended March 31, 2014.Interest debt discount was fully amortized as of December 31, 2013.On April 1, 2013, the Company entered into a second note agreement with the same party in the amount of $22,000 with the same terms.No payments were made during the six months ended June 30, 2014.Interest discount is being amortized over the life of the note. Both notes were at default as of June 30, 2014. Note 6:On January 2, 2014, the Company received cash proceeds of $12,500 for this debt obligation which bears interest at the rate of 10% and included financing cost of $2,500.This note is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest 3 trading prices over the 30 days prior to the conversion date.A debt discountwas recorded for $12,500 based on the fact that there was an embedded derivative features in the note.The debt discount and financing cost are amortized over the life of the note.The balance remaining on this note as of June 30, 2014 is $12,500. Note 7:The Company had a debt obligation which bears interest at the rate of 12%. This note is convertible into a number of shares by dividing the principal and interest owed by 30% of the average lowest trading prices over the 15 days prior to the conversion date.During the six months ended June 30, 2014, no payment was made to the notes.The balance was $17,870 as of June 30, 2014. The note was at default as of June 30, 2014. Note 8:On March 17, 2014,one of the note holders assigned debt in the amount of $7,500 to unrelated third party, and Company issued a convertible promissory note to this unrelated party for the debt assigned with 10% annual interest.This note is convertible into a number of shares at a discount of 65% of the lowest intra-day trading price during the five trading days immediately prior to conversion date.The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of March 17, 2014.A debt discount of $7,500 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $11,173 was recorded on issuance date of the note. The debt discount was amortized over the life of the debt.The balance of the note as of June 30, 2014 is $7,500. F - 15 Note 9:On January 2, 2014, one of the note holders assigned debt in the amount of $20,000 to unrelated third party, and Company issued a convertible promissory note to this unrelated party for the debt assigned with 10% annual interest.This note is convertible into a number of shares at a discount of 65% of the lowest intra-day trading price during the five trading days immediately prior to conversion date.The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of January 2, 2014.A debt discount of $20,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $24,989 was recorded on issuance date of the note. The debt discount was amortized over the life of the debt.As of June 30, 2014, the balance of the note is $11,100. Note 10: As of June 30, 2014 the Company had a debt obligation of $11,300. The note bears no interest; therefore, Company imputed interest at 12% as additional paid in capital. Note 11:On May 20, 2013, one of the note holders assigned debt in the amount of $30,000 to unrelated third party, and Company issued a convertible promissory note to this unrelated party for the debt assigned with 12% annual interest and default rate of 22%. The note is convertible into a number of shares at a discount of 50% off the lowest intra-day trading prices during the 10 days prior to the conversion date. The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of May 20, 2013. Debt discountof $30,000 for each convertible note was recorded due to embedded derivative feature, and a loss on derivative valuation of $4,541 for each convertible note was also recorded as of December 31, 2013. As of June 30, 2014, the balance is $29,191. This note was at default as of June 30, 2014.On August 26, 2013, one of the note holders assigned debt in the amount of $42,000 to this same unrelated third party, and Company issued a convertible promissory note for the debt assigned with 12% annual interests and default rate of 22%. This convertible note has the same conversion terms as those previously issued to this unrelated third party.A debt discount of $42,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $11,035 was recorded as of December 31, 2013.As of June 30, 2014, the balance is $28,412. This note was in default as of June 30, 2014.OnAugust 30, 2013, the Company received cash proceeds in the amount of $25,000 related to a convertible debt obligation with the same unrelated third party. This convertible note has the same conversion terms as those previously issued to this unrelated third party.A debt discountof $25,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $5,026 was recorded as of December 31, 2013. As of June 30, 2014, the balance of this note is $25,000. Note 12:As of June 30, 2014 the Company has a debt obligation of $25,000 which bears interest at the rate of 6%. This note is convertible into a number of shares arrived atby dividing the principal and interest owed by50% of the average lowest 3 trading prices over the 20 days prior to the conversion date.A debt discountwas recorded for $25,000 based on the fact that there was a beneficial conversion feature in the promissory note and fully amortized during the year ended December 31, 2013. This note is in default as of June 30, 2014. Note 13:On May 22, 2013, the Company received cashadvancesof $25,000 against a reserved note of $275,000. Outstanding principal amount included cash proceed of $25,000, 10% of original interest discount of $2,500, and financing cost of $2,000. The note bears annual interest of 12%. This note is convertible into a number of shares equal to the dollar conversion amount dividedby the lesser of $0.10 or 60% of the lowest trading price in the 25 trading days prior to conversion.A debt discount of $26,137 was recorded due to embedded derivative feature in the convertible promissory note. The balance on this note as of June 30, 2014 is $21,135.In addition, on August 21, 2013, the Company received another convertible note in the amount of $25,000 against the reserved note of $275,000 from the same unrelated third party. Outstanding principal of this note included cash proceed of $25,000, 10% of original interest discount of $2,500, and financing cost of $2,000. This note has the same conversion and interest term as that previously issued to the same party.A debt discount of $29,500 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $9,369 was recorded as of December 31, 2013. As of June 30, 2014, the balance of this note is $29,500. Note 14:On February 11, 2014, the Company received cash proceeds of $22,500 for this debt obligation which bears interest at the rate of 8% and includes financing cost of $2,500.This note is convertible into a number of shares arrived atby dividing the principal and interest owed by 45% of the average lowest3 daystrading prices over the 10 days prior to the conversion date.The Company evaluated the note and determined that the shares issuable pursuant to the conversion option were indeterminate and therefore this conversion option and all other dilutive securities would be classified as a derivative liability as of February 11, 2014.A debt discount of $22,500 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $19,666 was recorded as of March 31, 2014.The balance of this note is $22,500 as of June 30, 2014. Note 15:As of December 31, 2013 the Company had a note outstanding of $12,000 for this debt obligation which bears interest at the rate of 18% compounded monthly. No payments were made during the period and there is accrued interest of $3,903 on the note.Accrued interest was reclassified to principal owed as of December 31, 2013, yielding balance of $15,903.During the six months ended June 30, 2014, no payment was made, interest expenses of $4,220 for the six months ended June 30,2 014 was reclassified to the principal owed, yielding balance of $20,123 as of June 30, 2014.This note is in default as of June 30, 2014. Note 16:On May 30, 2013, the Company received cash proceeds of $50,000 for this debt obligation which bears interest at the rate of 12% and default rate of 22%.This note is convertible into a number of shares arrived atby dividing the principal and interest owed by 50% of the average lowesttrading prices over the 5 days prior to the conversion date.A debt discount of $50,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $5,652 was recorded as of December 31, 2013.In relation to the cash advances, financing costs of $2,500 were paid in conjunction with this debt.These fees are amortized over the term of the loan.As of June 30, 2014, the balance of this note is $34,350. F - 16 Note 17:Duringthe year ended December 31, 2013 we received cash proceeds from an unrelated third party for the aggregate amount of $11,500 , which is payable in principal and interest with rates of 18% compounded monthly. During the period ended June 30, 2014, this unrelated third party advanced additional $10,000 cash to the Company for its daily operation, and the Company repaid this party $1,000 cash during the period.Accrued interest was reclassified to principal owed.The balance as of June 30, 2014 is $12,782. Note 18:On March 21, 2014, the Company entered into a settlement agreement with unrelated third party.Pursuant to the settlement agreement the third party was to pay past due accounts payable up to $206,000 on behalf of the Company in exchange for the issuance of Company stock at 60% of the lowest trading price during 15 trading days prior to conversion.During the period ended June 30, 2014, the third party assumed $63,234 of Company’s past due liabilities. As of June 30, 2014, a balance of $52,793 remains outstanding. Note 19:On August 1, 2013, the Company received cash proceeds of $27,500 for this debt obligation which bears interest at the rate of 8% and includes financing cost of $2,500.This note is convertible into a number of shares by dividing the principal and interest owed by 45% of the average lowest three day trading prices over the 20 days prior to the conversion date. As of June 30, 2014, the balance of this note is $1,245. Note 20:On August 14, 2013,the Company received cash proceeds of $22,000 for this convertible debt obligation which bears interest at the rate of 8%, and includes financing cost of $2,500.This note is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest three day trading prices over the 10 days prior to the conversion date.A debt discount of $22,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $1,407 was recorded as of December 31, 2013.As of June 30, 2014, the balance of this note is $22,000. Note 21:On August 23, 2013, the Company received cash proceeds of $25,000 for this convertible debt obligation that has a cash redemption premium of 125%. This note is convertible into a number of shares by dividing the principal by 50% of the average of the three lowest trades over the 10 days prior to the conversion date. This convertible note bears no interest; therefore, the Company imputed interest at 12% and recorded as additional paid in capital. A debt discount of $25,000 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $7,178 was recorded as of December 31, 2013.As of June 30, 2014, the note balance is $25,000.The note was at default as of June 30, 2014. Note 22:On September 30, 2013, the Company received cash proceeds of $32,500 for this debt obligation which bears interest at the rate of 8% and includes financing cost of $2,500.This note is convertible into a number of shares by dividing the principal and interest owed by 45% of the average lowest three day trading prices over the 20 days prior to the conversion date.A debt discount of $32,500 was recorded due to embedded derivative feature in the convertible promissory note, and a loss on derivative valuation of $9,967 was recorded as of December 31, 2013.As of June 30, 2014, the balance of this note is $32,500. Note 23:On November 20, 2013, the Company received cash proceeds of $15,000 from related party for debt obligation which bears interest at the rate of 6% and includes financing cost of $10,000.This note is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest three day trading prices during the 10 trading days prior to the conversion date.A debt discount of $7,424 was recorded due to embedded derivative feature in the convertible promissory note as of December 31, 2013. Note 24:On January 1, 2014,the Company acquired additional 12.5% of the total 100% of working interest in the Tubb lease oil and gas properties from its related party EGPI Firecreek.As consideration of the acquisition, the Company assumed $173,727 debt from EGPI Firecreek.The debt assumed bears 18% compounded annual interest.During the six months ended June 30, 2014, the Company approved a partial assignment of this debt in the amount of $75,000 to certain institutional or accredited investors, and interest expense for the six months ended June 30, 2014 in the amount of $9,158 was reclassified to the principal owed, yielding balance of $107,885 as of June 30, 2014. Note 25: On April 26, 2013, the Company entered into an agreement to extend option with related party EGPI Firecreek and its oil and gas properties operator.In the agreement, the Company acknowledged that related party, EGPI Firecreek, Inc. had outstanding balance in the amount of $200,000 owed to Company’s oil and gas properties operator, and agreed to assume the debt repaying obligation along with EGPI Firecreek.In the six months ended June 30, 2014, payment of $630 was made.As the note agreement has no stated interest, the Company imputed interest at 12%, and recorded imputed interest as additional paid in capital. Note 26:On January 1, 2014,the Company acquired additional 12.5% of the total 100% of working interest in the Tubb lease oil and gas properties from its related party EGPI Firecreek.As consideration of the acquisition, the Company assumed $376,273 debt from EGPI Firecreek.The debt assumed bears 18% compounded annual interest.During the quarter ended March 31, 2014, $10,000 of the debt was paid by unrelated party on behalf of the Company.During the six months ended June 30, 2014, the Company approved a partial assignment of this debt in the amount of $60,000 to certain institutional or accredited investors, andinterest expense for the six months ended June 30, 2014 in the amount of $16,482 was reclassified to the principal owed, yielding balance of $351,364as of June 30, 2014. Note 27:During the quarter ended March 31, 2014, the Company and one of its debt holders agreed to rescind a conversion of convertible debt executed during fiscal year 2013.Common stock of 6,667 was rescinded and debt in the amount of $12,500 was reinstated as of March 31, 2014.During the quarter ended June 30, 2014, no payment was made to this note, and there was accrued interest of $500 due on this note as of June 30, 2014. F - 17 Note 28:On April 9, 2014, the Company received cash proceeds of $8,000 for debt obligation which bears interest at the rate of 8%.This note is convertible into a number of shares by dividing the principal and interest owed by 45% of the average lowest three day trading prices during the 30 trading days prior to the conversion date.A debt discount of $8,000 and a loss on derivative valuation of $10,186 was recorded due to embedded derivative feature in the convertible promissory note as of June 30, 2014.During the six months ended June 30, 2014, no payment was made to this note. Note 29:On May 12, 2014, the Company received cash proceeds of $30,000 for this debt obligation which bears interest at the rate of 12% and the face value includes $10,000 of interest.This note is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest trading prices over the 5 days prior to the conversion date.A debt discount of $30,000 and a loss on derivative valuation of $29,205 was recorded due to embedded derivative feature in the convertible promissory note as of June 30, 2014.The balance is $26,300 as of June 30, 2014. Note 30:In June 2014, the Company approved a partial assignment of Company debt via an assignment and assumption agreement in the face amount of $60,000 to certain institutional or accredited investors.This note bears interest at the rate of 12% and is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest trading prices over the 10 days prior to the conversion date.A debt discount of $60,000 and a loss on derivative valuation of $81,254 was recorded due to embedded derivative feature in the convertible promissory note as of June 30, 2014.During the six months ended June 30, 2014 no payment was made on this note. Note 31:In June 2014, the Company issued a convertible note in the amount of $75,000 under a consulting agreement with an unrelated third party. The note bears interest at the rate of 6% and the note is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest three day trading prices over the 10 days prior to the conversion date. A debt discount of $75,000 and a loss on derivative valuation of $102,262 was recorded due to embedded derivative feature in the convertible promissory note as of June 30, 2014.During the six months ended June 30, 2014 no payment was made on this note. Note 32:June 13, 2014 the Company received cash proceeds of $22,000 as the first installment on a debt obligation of $44,000 with an original issue discount of 10%. Second installment of $22,000 was received in the next fiscal quarter in the month of July 2014.This note bears interest at the rate of 10% and is convertible into a number of shares by dividing the principal and interest owed by 50% of the average lowest trading prices over the 20 days prior to the conversion date. A debt discount of $44,000 and a loss on derivative valuation of $40,894 was recorded due to embedded derivative feature in the convertible promissory note as of June 30, 2014.No payments have been made on this note. Note 33:On June 13, 2014, the Company approved a partial assignment of Company debt via a securities settlement agreement in the amount of $153,089 to certain institutional or accredited investors. The debt bears guaranteed interest at a rate of 10% that was added to the recorded note value and is convertible at a 50% discount of the lowest trading price over the 20 days prior to the conversion date. A debt discount of $113,208 was recorded due to embedded derivative feature in the convertible promissory note as of June 30, 2014.No payments have been made on this note. Note 34:During the period ended June 30, 2014, the Company received $18,497 in loans from related parties.These loans did not have a stated rate of interest.The Company imputed interest and recorded as additional paid in capital. 12. Derivative Liabilities The Company evaluated the conversion feature embedded in the convertible notes to determine if such conversion feature should be bifurcated from its host instrument and accounted for as a freestanding derivative. Due to the note not meeting the definition of a conventional debt instrument because it contained a diluted issuance provision, the convertible notes were accounted for in accordance with ASC 815. According to ASC 815, the derivatives associated with the convertible notes were recognized as a discount to the debt instrument, and the discount is being amortized over the life of the note and any excess of the derivative value over the note payable value is recognized as additional expense at issuance date. F - 18 Further, and in accordance with ASC 815, the embedded derivatives are revalued at each balance sheet date and marked to fair value with the corresponding adjustment as a “gain or loss on change in fair value of derivatives” in the consolidated statement of operations. As of June 30, 2014, the fair value of the embedded derivatives included on the accompanying consolidated balance sheet was $1,625,830. During the six months period ended June 30, 2014, the Company recognized a loss on change in fair value of derivative liability totaling $1,104,159.Key assumptions used in the valuation of derivative liabilities associated with the convertible notes at June 30, 2014 were as follows: · The stock price would fluctuate with an annual volatility ranging from 324% to 487% based on the historical volatility for the company. · An event of default would occur 5% of the time, increasing 1.00% per quarter to a maximum of 10%. · Alternative financing for the convertible notes would be initially available to redeem the note 0% of the time and increase quarterly by 1% to a maximum of 20%. · The monthly trading volume would average $51,785 to $487,379 and would increase at 1% per month. · The variable conversion prices ranging from 25% to 60% of bid or close prices over 10 to 25 trading days have effective discount rates of 59.87% to 82.38% · The holder would automatically convert at variable conversion prices ranging from 25% to 60% of bid or close prices over 10 to 25 trading days if the registration was effective and the company was not in default. · Conversion price reset events are assumed every 3 months. The Company classifies the fair value of these securities under level three of the fair value hierarchy of financial instruments. The fair value of the derivative liability was calculated using a lattice model that values the compound embedded derivatives based on a probability weighted discounted cash flow model. This model is based on future projections of the various potential outcomes. The embedded derivatives that were analyzed and incorporated into the model included the conversion feature with the full ratchet reset, and the redemption options. The components of the derivative liability on the Company’s balance sheet at June 30, 2014 and December 31, 2013 are as follows: June 30, December31, Embedded conversion features - convertible promissory notes $ The Company had the following changes in the derivative liability: Balance at December 31, 2013 Issuance of securities with embedded derivatives $ Debt conversion Prior period conversion rescinded Derivative (gain) or loss due to mark to market adjustment Balance at June 30, 2014 $ 13. Asset Retirement Obligation (ARO) The ARO is recorded at fair value and accretion expense is recognized as the discounted liability is accreted to its expected settlement value. The fair value of the ARO liability is measured by using expected future cash outflows discounted at the Company’s credit adjusted risk free interest rate. Amounts incurred to settle plugging and abandonment obligations that are either less than or greater than amounts accrued are recorded as a gain or loss in current operations. Revisions to previous estimates, such as the estimated cost to plug a well or the estimated future economic life of a well, may require adjustments to the ARO and are capitalized as part of the costs of proved oil and natural gas property. F - 19 The following table is a reconciliation of the ARO liability for continuing operations for the three months ended June 30, 2014 and December 31, 2013. June 30, December31, Asset retirement obligation at the beginning of period $ $ Acquisition of oil and gas leases - Adjustment to ARO ) - Dispositions - - Accretion expense Asset retirement obligation at the end of period $ $ 14.Concentrations and Risk Customers During the six months ended June 30, 2014, revenue generated under the top two customers accounted for 100% of the Company’s total revenue. Concentration with a single or a few customers may expose the Company to the risk of substantial losses if a single dominant customer stops conducting business with the Company. Moreover, the Company may be subject to the risks faced by these major customers to the extent that such risks impede such customers’ ability to stay in business and make timely payments. 15. Legal Proceeding On March 21, 2014, the Circuit Court in the Twelfth Judicial Circuit in and for Sarasota County, Florida (the “Court”), entered an Order Granting Approval of Settlement Agreement (the “Order”) approving, among other things, the fairness of the terms and conditions of an exchange pursuant to Section 3(a)(10) of the Securities Act of 1933, as amended (the “Securities Act”), in accordance with a Settlement Agreement (the “Settlement Agreement”) between the Company and IBC Funds, LLC, a Nevada limited liability company (“IBC”), in the matter entitled IBC Funds, LLC, vs. Mondial Ventures, Inc., Case No. 2(the “Action”). IBC commenced the Action against us to recover an aggregate of $206,000 of past-due accounts payable, which IBC had purchased from certain of our vendors pursuant to the terms of separate claim purchase agreements between IBC and each of the respective vendors (the Assigned Accounts), plus fees and costs (the “Claim”). The Assigned Accounts relate to certain transfer agent fees, oil and gas development costs, oil and gas reserve and engineering report costs, and legal fees and services, and consulting fees. The Order provides for the full and final settlement of the Claim and the Action. During the six months ended June 30, 2014, IBC Funds, LLC purchased claim purchase agreement in the amount of $63,234.During the six months ended June 30, 2014, the Company has issued 6,482,000 shares valued at $10,441 to settle $10,441 of debt due to IBC Funds, LLC.In addition, the Company issued 375,000 shares valued on settlement date at $34,500 as settlement fee pursuant to the settlement agreement. 16.Contingencies The Company has certain notes that may become convertible in the future and potentiallyresult indilution to our common shareholders. The Company, through itsmajority owned Canadian subsidiary, Boomerang Oil, Inc. entered into a Listing Service Agreement with Public Eye Consulting , on April 28, 2014. The terms were for payment of $90,000 Canadian dollars, 400,000 common shares and 125,000 stock options.Public Eye has failed to perform as contracted and Boomerang is rescinding the contract.Partial payment has already been made, but Boomerang may be liable for some portion of the remaining balance after negotiations are completed.Provisions for this contingent liability have been recorded on the books. 17. Amalgamation and Acquisition On 3/25/2014, Boomerang Oil, Inc. (formerly 0922327 B.C. Ltd.) entered into acquisition agreement with Shale Corp to acquire all issued and outstanding Shale Corp shares.Pursuant to the acquisition agreement, Boomerang was to issue 70,000,000 of its common stock to acquire all of Shale Corp's issued and outstanding shares on a 1 to 1 basis.Subsequent to the share exchange, Shale Corp became Boomerang's wholly owned subsidiary.Immediately after the share exchange, Shale Corp amalgamated with Boomerang's wholly owned subsidiary 2301840 Ontario, Inc. to form a new subsidiary subsequently named as 1913564 Ontario, Inc.As a result of the share exchange, the Company, which owned 47 million of Shale Corp immediately prior to the share exchanges, became 66.17% owner of the consolidated entity of Boomerang Oil, Inc. and 1913564 Ontario, Inc.Through its majority ownership, the Company reported carrying value of net assets/liabilities of Boomerang Oil, Inc. and 1913564 Ontario, Inc. with non-controlling interest.The Company recorded $208,712 equity balance as effect of the amalgamation and acquisition as of March 31, 2014. 18. Non-controlling interest Non-controlling interest represents the 33.83% interest in the subsidiaries. This non-controlling interest balance is composed of the transfer of oil and gas properties interest, amalgamation and acquisition among majority owned subsidiaries, net loss, and unrealized foreign currency translation loss attributable to the non-controlling interest for the six months ended June 30, 2014. F - 20 19. Subsequent Events In July 2014, received $22,000 final payment amount on a convertible debenture issued to certain institutional or accredited investors in behalf of its direct investment to the Company.Noting historically, in June 2014 the Company issued a 10% convertible debenture, with right to re-purchase under certain terms up to 180 days from the effective date Terms for the purchase price then included payment of two installments in the amount of $22,000 on the total face amount of $44,000. The convertible promissory note matures on December 13, 2014. The Company has the right to pre pay any time before December 13, 2014 with 7 days notice at 130% of face value and including interest thereon the principal amount. Subsequent to quarter ended June 30, 2014 to December 2, 2014, the Company issued 1, 371,042,013 common shares to reduce debt on convertible promissory notes in the amount of approximately $82,768. Subsequent to quarter ended June 30, 2014 to December 2, 2014, the Company issued 533,200,000 common shares to reduce account payable balances in the amount of approximately $34,182. In July 2014 the Registrant entered into an amended a Modification and Extension to “Amended Participation Agreement” dated January 21, 2014. The Modification and Extension again updates and extends Exhibit “B” of an Asset Purchase Agreement made and entered into as of January 21, 2014, the Effective Date (“Effective Date”), by and among Shale Corp., a corporation organized under the laws of the Province of Ontario in Canada with its principal place of business located at 365 Bay St, Suite 400, Toronto On, M5H 2V1(the “Company”), and the Investor acting as the Company, along with approvals from Success Oil Co., Inc., its Operator and Partner, EGPI Firecreek, Inc. via its wholly owned subsidiary Energy Producers, Inc., Partner, and TWL Investments, LLC, investing participants, to amend, modify and extend Section II. Paragraph one thereto, giving extra time to the Participation Agreement originally allowing for six (6) months (through June 30, 2014 unless mutually extended by all parties thereto) now extended to August 30, 2014 (unless mutually extended by all parties thereto) for participants to deliver to Operator Participant’s share of the Turnkey Cost to Casing Point for drilling of the first Prospect Well. In July 31, 2014 the Company entered into a Fourth Amendment to a Modification, Amendment, and Further Extension of the Agreement to Extend Option dated effective on December 31, 2013 between EGPI Firecreek, Inc. on behalf of itself and all of its wholly owned subsidiaries including, but not limited to, Energy Producers, Inc. (“EPI”), and the Company, which is amended to be by and through 2301840 Ontario Inc., a wholly owned subsidiary of Boomerang Oil, Inc. (formerly 0922) (“Boomerang”), now a Majority owned subsidiary of the Company. The parties thereto, as amended, having earlier entered into an Agreement to Extend Option with Success Oil Co., Inc., (“Success”) along with all the parties to wit, agreed summarily to i) further extend the Option Agreement through August 30, 2014 unless further modified or extended by the parties in writing, and ii) in summary, to allow certain past due capital expenditure costs in the total aggregate amount of $200,000 historicallyheld by Success to begin to be paid out of available cash flow on a monthly basis from the Joint Interest Billings, and from only the current producing economic wells and interests, pro rata, not to include future wells, and to begin after April 6, 2014 for the January 2014 forward billings, until paid, unless otherwise negotiated to the satisfaction of Success. In August 2014 the Registrant entered into an amended a Modification and Extension to “Amended Participation Agreement” dated January 21, 2014. The Modification and Extension again updates and extends Exhibit “B” of an Asset Purchase Agreement made and entered into as of January 21, 2014, the Effective Date (“Effective Date”), by and among Shale Corp., a corporation organized under the laws of the Province of Ontario in Canada with its principal place of business located at 365 Bay St, Suite 400, Toronto On, M5H 2V1(the “Company”), and the Investor acting as the Company, along with approvals from Success Oil Co., Inc., its Operator and Partner, EGPI Firecreek, Inc. via its wholly owned subsidiary Energy Producers, Inc., Partner, and TWL Investments, LLC, investing participants, to amend, modify and extend Section II. Paragraph one thereto, giving extra time to the Participation Agreement originally allowing for six (6) months (through June 30, 2014 unless mutually extended by all parties thereto) now extended to September 30, 2014 (unless mutually extended by all parties thereto) for participants to deliver to Operator Participant’s share of the Turnkey Cost to Casing Point for drilling of the first Prospect Well. In August, 2014 the Company entered into aFifth Amendment to a Modification, Amendment, and Further Extension of the Agreement to Extend Option dated effective on December 31, 2013 between EGPI Firecreek, Inc. on behalf of itself and all of its wholly owned subsidiaries including, but not limited to, Energy Producers, Inc. (“EPI”), and the Company, which is amended to be by and through 2301840 Ontario Inc., a wholly owned subsidiary of Boomerang Oil, Inc. (formerly 0922) (“Boomerang”), now a Majority owned subsidiary of the Company. The parties thereto, as amended, having earlier entered into an Agreement to Extend Option with Success Oil Co., Inc., (“Success”) along with all the parties to wit, agreed summarily to i) further extend the Option Agreement through September 30, 2014 unless further modified or extended by the parties in writing, and ii) in summary, to allow certain past due capital expenditure costs in the total aggregate amount of $200,000 historicallyheld by Success to begin to be paid out of available cash flow on a monthly basis from the Joint Interest Billings, and from only the current producing economic wells and interests, pro rata, not to include future wells, and to begin after April 6, 2014 for the January 2014 forward billings, until paid, unless otherwise negotiated to the satisfaction of Success. In September 2014 the Registrant entered into an amended a Modification and Extension to “Amended Participation Agreement” dated January 21, 2014. The Modification and Extension again updates and extends Exhibit “B” of an Asset Purchase Agreement made and entered into as of January 21, 2014, the Effective Date (“Effective Date”), by and among Shale Corp., a corporation organized under the laws of the Province of Ontario in Canada with its principal place of business located at 365 Bay St, Suite 400, Toronto On, M5H 2V1(the “Company”), and the Investor acting as the Company, along with approvals from Success Oil Co., Inc., its Operator and Partner, EGPI Firecreek, Inc. via its wholly owned subsidiary Energy Producers, Inc., Partner, and TWL Investments, LLC, investing participants, to amend, modify and extend Section II. Paragraph one thereto, giving extra time to the Participation Agreement originally allowing for six (6) months (through June 30, 2014 unless mutually extended by all parties thereto) now extended to October 31, 2014 (unless mutually extended by all parties thereto) for participants to deliver to Operator Participant’s share of the Turnkey Cost to Casing Point for drilling of the first Prospect Well. In September, 2014 the Company entered into a Sixth Amendment to a Modification, Amendment, and Further Extension of the Agreement to Extend Option dated effective on December 31, 2013 between EGPI Firecreek, Inc. on behalf of itself and all of its wholly owned subsidiaries including, but not limited to, Energy Producers, Inc. (“EPI”), and the Company, which is amended to be by and through 2301840 Ontario Inc., a wholly owned subsidiary of Boomerang Oil, Inc. (formerly 0922) (“Boomerang”), now a Majority owned subsidiary of the Company. The parties thereto, as amended, having earlier entered into an Agreement to Extend Option with Success Oil Co., Inc., (“Success”) along with all the parties to wit, agreed summarily to i) further extend the Option Agreement through October 31, 2014 unless further modified or extended by the parties in writing, and ii) in summary, to allow certain past due capital expenditure costs in the total aggregate amount of $200,000 historicallyheld by Success to begin to be paid out of available cash flow on a monthly basis from the Joint Interest Billings, and from only the current producing economic wells and interests, pro rata, not to include future wells, and to begin after April 6, 2014 for the January 2014 forward billings, until paid, unless otherwise negotiated to the satisfaction of Success. In October, 2014 the Registrant entered into an amended a Modification and Extension to “Amended Participation Agreement” dated January 21, 2014. The Modification and Extension again updates and extends Exhibit “B” of an Asset Purchase Agreement made and entered into as of January 21, 2014, the Effective Date (“Effective Date”), by and among Shale Corp., a corporation organized under the laws of the Province of Ontario in Canada with its principal place of business located at 365 Bay St, Suite 400, Toronto On, M5H 2V1(the “Company”), and the Investor acting as the Company, along with approvals from Success Oil Co., Inc., its Operator and Partner, EGPI Firecreek, Inc. via its wholly owned subsidiary Energy Producers, Inc., Partner, and TWL Investments, LLC, investing participants, to amend, modify and extend Section II. Paragraph one thereto, giving extra time to the Participation Agreement originally allowing for six (6) months (through June 30, 2014 unless mutually extended by all parties thereto) now extended to November 30, 2014 (unless mutually extended by all parties thereto) for participants to deliver to Operator Participant’s share of the Turnkey Cost to Casing Point for drilling of the first Prospect Well. In October, 2014 the Company entered into a Seventh Amendment to a Modification, Amendment, and Further Extension of the Agreement to Extend Option dated effective on December 31, 2013 between EGPI Firecreek, Inc. on behalf of itself and all of its wholly owned subsidiaries including, but not limited to, Energy Producers, Inc. (“EPI”), and the Company, which is amended to be by and through 2301840 Ontario Inc., a wholly owned subsidiary of Boomerang Oil, Inc. (formerly 0922) (“Boomerang”), now a Majority owned subsidiary of the Company. The parties thereto, as amended, having earlier entered into an Agreement to Extend Option with Success Oil Co., Inc., (“Success”) along with all the parties to wit, agreed summarily to i) further extend the Option Agreement through November 30, 2014 unless further modified or extended by the parties in writing, and ii) in summary, to allow certain past due capital expenditure costs in the total aggregate amount of $200,000 historicallyheld by Success to begin to be paid out of available cash flow on a monthly basis from the Joint Interest Billings, and from only the current producing economic wells and interests, pro rata, not to include future wells, and to begin after April 6, 2014 for the January 2014 forward billings, until paid, unless otherwise negotiated to the satisfaction of Success. F-21 In November, 2014 the Registrant entered into an amended a Modification and Extension to “Amended Participation Agreement” dated January 21, 2014. The Modification and Extension again updates and extends Exhibit “B” of an Asset Purchase Agreement made and entered into as of January 21, 2014, the Effective Date (“Effective Date”), by and among Shale Corp., a corporation organized under the laws of the Province of Ontario in Canada with its principal place of business located at 365 Bay St, Suite 400, Toronto On, M5H 2V1(the “Company”), and the Investor acting as the Company, along with approvals from Success Oil Co., Inc., its Operator and Partner, EGPI Firecreek, Inc. via its wholly owned subsidiary Energy Producers, Inc., Partner, and TWL Investments, LLC, investing participants, to amend, modify and extend Section II. Paragraph one thereto, giving extra time to the Participation Agreement originally allowing for six (6) months (through June 30, 2014 unless mutually extended by all parties thereto) now extended to Decmeber 31, 2014 (unless mutually extended by all parties thereto) for participants to deliver to Operator Participant’s share of the Turnkey Cost to Casing Point for drilling of the first Prospect Well. In November, 2014 the Company entered into anEighth Amendment to a Modification, Amendment, and Further Extension of the Agreement to Extend Option dated effective on December 31, 2013 between EGPI Firecreek, Inc. on behalf of itself and all of its wholly owned subsidiaries including, but not limited to, Energy Producers, Inc. (“EPI”), and the Company, which is amended to be by and through 2301840 Ontario Inc., a wholly owned subsidiary of Boomerang Oil, Inc. (formerly 0922) (“Boomerang”), now a Majority owned subsidiary of the Company. The parties thereto, as amended, having earlier entered into an Agreement to Extend Option with Success Oil Co., Inc., (“Success”) along with all the parties to wit, agreed summarily to i) further extend the Option Agreement through December 31, 2014 unless further modified or extended by the parties in writing, and ii) in summary, to allow certain past due capital expenditure costs in the total aggregate amount of $200,000 historicallyheld by Success to begin to be paid out of available cash flow on a monthly basis from the Joint Interest Billings, and from only the current producing economic wells and interests, pro rata, not to include future wells, and to begin after April 6, 2014 for the January 2014 forward billings, until paid, unless otherwise negotiated to the satisfaction of Success. In August 2014 the Company is awaiting confirmation for receipt by third party debt holders of a third installment due on a partial assignment of Company debt via securities settlement agreement in the face amount of $153,089.47 to certain institutional or accredited investors. Noting historically, in June 2014 the Company approved a partial assignment of Company debt via securities settlement agreement in the face amount of $153,089.47 to certain institutional or accredited investors. The debt is convertible at a 50% discount off of the lowest traded price of the twenty trading days prior to the submission of a notice of conversion to the Company’s Transfer Agent. The Company has the right to pre pay any time before December 13, 2014 with 7 days notice at 125% of face value and including interest thereon the principal amount. In September 2014, in accordance with the terms specified in the securities settlement agreement between the parties, the originating two debt assignors rescinded the aggregate amount of $51,029,83 of the debt assignees total face amount outstanding due to nonpayment of the third installment due to the two debt assignors. The rescinded debt therefore has reverted to the two debt assignors. In August, 2014, the Company received approvals to increase its authorized common shares to become effective as of August 19, 2014 to 4,990,000,000 with a par value of $0.001, along with its current 10,000,000 authorized shares of blank check preferred stock, par value $0.001 per share. In August, 2014, the Company received a short term loan from an individual for $3,000 with 18% interest, all due August 31, 2014. In September2014 the Registrant (“Mondial”) and its majority owned subsidiary Boomerang Oil, Inc. and its wholly owned subsidiary 1913564 Ontario, Inc. (collectively, “Boomerang”) have entered into a Letter of Intent (“LOI”) with MRGB3, LLC, an Oregon based Limited Liability Company ("MRGB3"). The plans fully implemented, are expected to be able to close becoming binding on or about September 30, 2014. Upon successfully implementing closing process Mondial would join with MRGB3 via a “merger acquisition and reorganization process” that would effectively spin off Boomerang and subsidiary operations while simultaneously acquiring, MRGB3, a greenagricultural reduced carbon footprint growing, processing and distributing company for the purpose of deploying growth and expansion for the development of its business with distribution plans on a Global basis. The Mondial and MRGB3 merger acquisition and reorganization plan via broad parameters listed per the LOI would include but not be limited to i) all of the holders of Series C Preferred Stock of Mondial (“C Shares”) to transfer all of their outstanding C Shares to MNVN in exchange for all of MNVN’s 66.17% interest in the consolidated entity that is Boomerang Oil, Inc., and 1913564 Ontario, Inc., and related intangible assets (“Boomerang”); and all of the C Shares shall be transferred to the MRGB3 shareholders in exchange for all of the outstanding MRGB3 shares, ii) these transfers of shares must happen simultaneously such that Mondial shall never be a shell company and accordingly upon execution of a Reorganization Agreement, all the shares referenced above shall be deposited into escrow with attorney Milan Saha Esq. to be distributed at the Closing, iii) Mondial shall execute or have executed a CEO agreement with Michael Gillespie, principal owner of MRGB3, with compensation to be finalized vesting upon the achievement of certain milestones including but not limited to first harvest of crops and each successive harvest, launch of industrial scale zero carbon emission farming operations, acquisition of additional leases of land and planting on such land, and launch of robotic agriculture operations, iv) new Board of Director appointments including Milan Saha, Esq., Michael Gillespie in addition to Dennis Alexander staying on with Joanne Sylvanus as CFO with certain terms, including time transition periods to be formalized and set for Board members or other members to be established prior to closing including compensation, earn in and or share vesting, v) determination of the exact structure for the Transaction in order for it to qualify as a tax-free reorganization under §368 of the Internal Revenue Code, vi) potential name change for the Registrant (possible to Reduced Carbon Farming, Inc.), vii) valuations analysis, pre deal capitalization, financing structuring and current and ongoing requirements, structure and delineation of existing debt amongst the parties of the reorganization, and viii) various other formal approvals including both Board of Directors, and any required or requisite third parties of the final documentation. In November 2014, the Companyterminated the Letter of Intent with JMRGB3, LLC for non performance. In September 2014, the Company issued two 10% convertible promissory notes in the total face amount of $25,000, each with right re purchase under certain terms up to 180 days from the effective date to certain institutional or accredited investors in behalf of its direct investment to the Company. Terms for the purchase price for each of the two convertible promissory notes include for certain payments to be established in two traunches, the first traunche for each in the amount of $12,500 to be followed with the release of funds for each of the second traunches based on certain terms occurring which are for the form 10-Q filing to be made and yield sign be removed from the otc quotation medium. The first traunche amount received by the Company therefore collectively is to be a minimum amount of $25,000, or greater, and on receipt of the second truanche the aggregate amount together with the first would equal the total principal of $50,000 to be received by the Company. Each of the convertible promissory notes mature in March 2015. The Company has the right to pre pay any time before maturity with 7 days notice at 130 % of face value and including interest thereon the principal amount. In late September one the two convertible promissory notes in the total face amount of $25,000 was revised so that the total the principal amount was reduced from $25,000 to $12,500. The Company is working on replacing the reduced $12,500 amount. As of October 2014 the Company has been delayed in these financing plans but has now closed on the first traunche of these efforts and expects to also complete the second traunche on or before the end of October. In November 2014, the Company terminated the September financings due non performance. In December 2014, the Company issued 18% promissory notes in the total face amount of $25,000 to certain accredited investors in behalf of its direct investment to the company. Terms for the purchase price in addition to interest include additional $750 repayment fee all due on the Maturity date which is 150 days from December 1, 2014 or May 1, 2015. The Promissory note is secured for repayment by the issuance of 100,000 shares of Boomerang Oil, Inc. stock held by the Company. F - 22 ITEM 2. – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis in conjunction with the Consolidated Financial Statements in Form 10-K, as amended, and the other financial data appearing elsewhere in this Form 10-Q Report. The information set forth in Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) contains certain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, including, among others (i) expected changes in the Company’s revenues and profitability, (ii) prospective business opportunities and (iii) the Company’s strategy for financing its business. Forward-looking statements are statements other than historical information or statements of current condition. Some forward-looking statements may be identified by use of terms such as “believes”, “anticipates”, “intends” or “expects”. These forward-looking statements relate to the plans, objectives and expectations of the Company for future operations. Although the Company believes that its expectations with respect to the forward-looking statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, in light of the risks and uncertainties inherent in all future projections, the inclusion of forward-looking statements in this report should not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved. In light of these risks and uncertainties, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. The foregoing review of important factors should not be construed as exhaustive. The Company undertakes no obligation to release publicly the results of any future revisions it may make to forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. General As of July 31, 2012 we are an oil and gas production company focused on the recovery and development of oil and natural gas. Our Historical Business Legacy – Mondial Merger Pursuant to an Agreement and Plan of Merger dated as of December 14, 2010, entered into by and between Legacy Athletic Apparel LLC, (“Legacy”) a Virginia limited liability company and Mondial a Nevada corporation, on December 30, 2010, Legacy merged into Mondial, with Mondial being the surviving entity. Prior to the Plan of MergerLegacy was formed in July 2010 as a Virginia limited liability company.As a result of the merger, Mondial succeeded to the business and acquired all the assets and assumed all the liabilities of Legacy. Previous business activities related to Legacy operations included the development, design, marketing and distribution of branded performance apparel, footwear and accessories for men, women and youth. Historical Mining Operations Prior to the historical merger with Legacy, the Company was an exploration stage mineral company engaged in the acquisition, and exploration of mineral properties with a view to exploiting any mineral deposits we would discover and that demonstrated economic feasibility.Prior to December 15, 2010, we owned a 100% interest in four contiguous mineral claims collectively known as the Q29 property.The claims expired on December 15, 2010, and in light of our determination to change our business as contemplated in the merger, we did not re-stake the claims. We account for or have accounted for Legacy in discontinued operations in the consolidated statements of operations for the related fiscal year. Completion and Entry into a Definitive Agreement with Energy Producers, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc. (“EGPI”) for Sale of Oil and Gas Interests and Rights in J.B. Tubb Leasehold Estate, Ward and Jones County Texas On July 31, 2012, the Company as the assignee of CUBO Energy PLC entered into and completed the closing of an Assignment and Bill of Sale and Stock Purchase Agreement (“SPA”) with EGPI Firecreek Inc. through its wholly owned subsidiary Energy Producers, Inc. (“EGPI”). The interests acquired from EGPI were oil and gas interests in the J.B. Tubb Leasehold Estate located outside of Odessa Texas in Ward and Jones County. The Agreement included our entering into a Participation Agreement (Turnkey Drilling, Re Entry, and Multiple Wells) granting certain rights in and to interests for additional development on the J.B. Tubb Leasehold Estate.The Company presently owns 37.5% working interest ("WI"), 28.125% net revenue interest ("NRI") in the oil and gas interests, and pro rata oil & gas revenue and reserves for all depths below the surface to at least 8500 ft. including all related assets, fixtures, equipment, three well heads and three well bores. The field is located in the Permian Basin and the Crawar Field, directly adjacent to property operated by Chevron Corporation in Ward County, Texas (12 miles southeast of Monahans and 30 miles west of Odessa in West Texas).For further information see the section on the “Business” and “Description of Properties” listed in this Report. On January 27, 2014, the Company executed an Omnibus Agreement with EGPI, TWL Investments aLLC (“TWL”), and Thomas J. Richards (“TJR”) whereby EGPI delivered an Assignment and Bill of Sale (the “Assignment and Bill of Sale Agreement”) for transfer of i) an additional 12.5% Working Interest and corresponding 9.375% Net Revenue Interest in the North 40 acres of the J.B. Tubb Leasehold Estate.The assignment and bill of sale was retroactively effective on January 1, 2014. Completion and Entry into a Definitive Short Form Agreement with Energy Producers, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc.,for Evaluation and Potential Acquisition of 50% Oil and Gas Working Interests, Callahan, Stephens, and Shakelford Counties, Texas On October 30, 2012, the Company as the assignee of CUBO Energy PLC and Energy Producers, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc. (“EGPI”) entered into a Linear Short Form Agreement involving the development and acquisition of oil and gas interests subject to certain requirements. The interests relating to 50% working interests and corresponding 32% net revenue interests in oil and gas leases representing the aggregate total of 240 acre leases, reserves, three wells, and equipment located in Callahan, Stephens, and Shackelford Counties, West Central Texas. For further information see the section on the “Business” listed in this Report.The parties had until November 6, 2012 to finalize this agreement but did not do so by that date.Both parties are still interested in pursuing this transaction in the future. Transfer of Oil and Gas Properties Interests to New Majority Owned Subsidiary, Boomerang Oil, Inc. Effective on January 1, 2014, the Company delivered an Assignment and Bill of Sale agreement to Shale Corp. (“Shale”, “Shale Corp” or “SCorp”) for transfer of its entire 50% of working interest and corresponding 37.50% net revenue interest in the North 40 acres of the J.B. Tubb Leasehold Estate, discussed in Note 7.In consideration, the Company received $42,703 cash payment, $400,000 outstanding debt to be assumed by Shale corp., and 47 million of Shale Corp's common stock resulting from completion of a three cornered amalgamation agreement. On March 31, 2014, Shale Corp then closed a “three cornered amalgamation” pursuant to an acquisition and amalgamation agreement (“Amalgamation Agreement”) dated March 25, 2014 among Boomerang Oil Inc. (formerly 0922327 B.C. Ltd.) (“Boomerang”), SCorp, and 2301840 Ontario Inc. (“Newco”), a wholly-owned subsidiary of Boomerang incorporated solely for the purpose of completing the Amalgamation. Pursuant to the Amalgamation Agreement, SCorp amalgamated with Newco to form a combined entity (“Amalco”) and Boomerang issued 70,000,000 common shares in the capital of Boomerang to the holders of common shares in the capital of SCorp on the basis of one share of Boomerang for one share of SCorp held by the SCorp shareholders. Upon closing of the Amalgamation, including consolidated adjustments, the Company owns 66.17% of Boomerang. 1 Subsequent to completion and closing of the Amalgamation on April 8, 2014, the Company’s majority owned subsidiary Boomerang Oil, Inc. (formerly 0922327 B.C. Ltd.) reported and announced that it had completed the three cornered amalgamation (the Amalgamation”) and that it had, pursuant to the acquisition and amalgamation agreement (“Amalgamation Agreement”) dated March 25, 2014 among the Company, Shale Corp. (“Shale”), and 2301840 Ontario Inc. (“Newco”), a wholly owned subsidiary of Boomerang Oil, Inc., incorporated solely for the purpose of completing the Amalgamation. Pursuant to the Amalgamation Agreement, Shale amalgamated with Newco to form a combined entity (“Amalco”) and the Boomerang issued 70,000,000 common shares in the capital of the Company to the holders of common shares in the capital of Shale on the basis of one share of the Company for one share of Shale held by the Shale shareholders. Upon completion of the Amalgamation, Amalco became a wholly owned subsidiary of Boomerang Oil, Inc. In connection with the Amalgamation, 0922327 B.C. Ltd. changed its name to “Boomerang Oil, Inc.” to reflect the new business. Boomerang adopted the business of Shale, which includes the exploration, acquisition and operation of oil and gas assets principally within the United States of America. Shale is currently operating within Texas and has a compliant NI 51-101 Reserve Estimate. The Company as above noted owns 47 million shares as a result of the Amalgamation Agreement resulting in 66.017% consolidated ownership in Boomerang Oil, Inc., and based on its 71,783,740 common shares issued and outstanding as of June 30, 2014 and through the filing date of this report. Effective April 2, 2014 Boomerang Oil, Inc., the Company’s majority owned subsidiary, commenced trading on the Canadian Securities Exchange (“CSE”) under the symbol “BOI”. Further, effective on June 11, 2014 Boomerang Oil, Inc., the Company’s majority owned subsidiary, reported listing its common shares on the Frankfurt Stock Exchange (FWB) under the ticker symbol “0B9”. The Company expects to incur an increase in operating expenses during the next year from commencing activities related to its plans for the Company’s oil and gas business including, but not limited to uncertainty as to development and the time and timing required for the Company’s plans to be fully implemented, governmental regulatory responses to the Company’s plans, fluctuating markets and corresponding spikes, or dips in our products demand, currency exchange rates between countries, acquisition and development pricing, related costs, expenses, offsets, increases, and adjustments. There can be no assurance that the Company will ever generate significant revenues or achieve profitability at all or on any substantial basis. To the extent possible, the following discussion will highlight the Company’s business activities for the three and six months end June 30, 2014 and 2013. Results of Operations Six months ended June 30, 2014 compared to the six months ended June 30, 2013. Total revenue for sales of oil and gas during the six months ended June 30, 2014was $60,027compared with $61,890 in 2013. Following is a breakdown of general and administrative costs for this period versus a year ago: Detail of general and administrative expenses: For the six months endedJune30 Advertising and promotion $ $ Administration Bad debt expense - Rent and utilities Professional Fees Total $ $ For the six months ended June 30, 2014, total administration expenses increased by $2,550,291 compared to the same period in 2013. For the six months ended June 30, 2014 professional fees of $1,300,344 were incurred in regard to management advisory, legal costs and accounting which included additional costs for the acquisition of a subsidiary company as compared to $407,466 for the six months ended June 30, 2013. Interest expense for the six months ended June 30, 2014 was $500,174 compared to $231,567 for the same period last year. Income (loss) per share was ($0.28) per share for the six months endedJune 30, 2014, compared to an income (loss) of ($38.01) per share for the six months ended June 30, 2013. The Company incurred loss on debt settlement in the amount of $409,700 for the six months ended June 30, 2014, compared to $472,948 in the same period in 2013. The Company incurred loss on derivative in the amount of $1,104,159 for the six months ended June 30 2014, compared to $272,034 in the same period in 2013. 2 Three months ended June 30, 2014 compared to the three months ended June 30, 2013. Total revenue for sales of oil and gas during the three months ended June 30, 2014was $24,239compared with $43,943 in 2013. Following is a breakdown of general and administrative costs for this period versus a year ago: Detail of general and administrative expenses: For the three months endedJune 30 Advertising and promotion $ $ Administration Rent and utilities Professional Fees Total $ $ For the three months ended June 30, 2014, total administration expenses increased by $565,643 compared to the same period in 2013. For the three months ended June 30, 2014 professional fees of $292,364 were incurred in regard to management advisory, legal costs and accountingas compared to $329,304 for the three months ended June 30, 2013. Interest expense for the three months ended June 30, 2014 was $234,268 compared to $174,743 for the same period last year. Income (loss) per share was ($0.04) per share for the three months endedJune 30, 2014, compared to an income (loss) of ($21.53) per share for the three months ended June 30, 2013. The Company incurred loss on debt settlement in the amount of $44,123for the three months ended June 30, 2014, compared to $23,767 in the same period in 2013. The Company incurred loss on derivative in the amount of $431,283 for the three months ended June 30 2014, compared to $272,034 in the same period in 2013. Discussion of Financial Condition: Liquidity and Capital Resources Cash on hand at June 30, 2014 was $8,559 compared to $3,508 at December 31, 2013. The Company had working capital deficit of $3,526,578 at June 30, 2014 compared to a working capital deficit of $1,363,383 at December 31, 2013. Total assets increased to $1,137,298 at June 30, 2014 compared to $844,536 at December 31, 2014 mainly as a result ofthe acquisition of additional oil and gas leases. Shareholders’ equity (deficit) increased to a deficit of $2,448,510 at June 30, 2014 from a deficit of $528,136 at December 31, 2013. During the six months ended June 30, 2014, the Company issued 71,455,229 shares to retire debt and pay for services. For the six months period ended June 30, 2014, the Company has used $276,873 cash in operating activities compared to $278,845 cash provided in the same period in 2013. For the six months period ended June 30, 2014, the Company has received cash $153,736 for investing activities in relation to oil and gas assets transferred.There was no investing activity for the three months ended March 31, 2013. For the six months period ended June 30, 2014, the Company has generated $100,147 cash in financing activities compared to $275,530 in the same period in 2013. The Company must generally undertake certain ongoing expenditures in connection with rebuilding, expanding and developing its oil and gas business and related acquisition activity and its business acquisition activities, and for various past and present legal, accounting, consulting, and technical review, and to perform due diligence for the acquisition and development programs for both lines of business; furthering research for new and ongoing business prospects, and in pursuing capital financing for its existing available rights and proposed operations. Management has estimated that cost for initially paying down certain of the Company’s recent debt, providing necessary working capital, and activating development of its current plans for domestic oil and gas segment operations, alternative energy division, acquisition and development, will initially require$5,000,000 to $35,000,000 during the next six to twelve months . 3 The Company may elect to reduce or increase its requirement as circumstances dictate. We may elect to revise our plans and requirements for funds depending on factors including; changes in acquisition and development estimates; interim corporate and project finance requirements; unexpected timing of markets as to cyclical aspects as a whole; currency and exchange rates; project availability with respect to interest and timing factors indicated from parties representing potential sources of capital; structure and status of our strategic alliances, potential joint venture partners, and or our targeted acquisitions and or interests. The Company cannot predict that it will be successful in obtaining funding for its plans or that it will achieve profitability in fiscal 2014. ITEM3.–QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 under the Exchange Act and therefore we are not required to provide the information required under this item. ITEM4(T)–CONTROLS AND PROCEDURES (a) Evaluation of Disclosure and Procedures Our Chief Executive Officer and Chief Financial Officer have evaluated the effectiveness of the design and operation of our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as of June 30, 2014. This evaluation was carried out under the supervision and with the participation of our management, including our principal executive officer and principal financial officer. Based on this evaluation, these officers have concluded that there are material weaknesses in our disclosure controls and procedures and they were not effective for the following reasons: ● Due to our relatively small size and not having present operations, we do not have segregation of duties which is a deficiency in our disclosure controls. We do not presently have the resources to cure this deficiency. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act are recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Principal Executive Officer and Principal Accounting Officer, to allow timely decisions regarding required disclosure. All internal control systems, no matter how well designed, have inherent limitations and may not prevent or detect misstatements. Therefore, even those systems determined to be effective can only provide reasonable assurance with respect to financial reporting reliability and financial statement preparation and presentation. In addition, projections of any evaluation of effectiveness to future periods are subject to risk that controls become inadequate because of changes in conditions and that the degree of compliance with the policies or procedures may deteriorate. (b) Changes in Internal Controls over financial reporting There have been no changes in our internal controls over financial reporting during our last fiscal quarter, which has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II – OTHER INFORMATION ITEM 1.–LEGAL PROCEEDINGS Currently, and from time to time, we are involved in litigation incidental to the conduct of our business. We are not a party to any lawsuit or proceedings that, in the opinion of our management and based on consultation with legal counsel, is likely to have a material adverse effect on our financial position or results of operations. In August the Company entered into a settlement agreement with the Securities and Exchange Commission and has charged to accrued expenses $50,000 during the quarter ended June 30, 2014. ITEM 1A.–RISK FACTORS There have been no material changes in our risk factors from those disclosed in our Form 10-K for the fiscal year ended December 31, 2013. 4 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Required information has been furnished in current Report(s) on Form 8-K filings and other reports, as amended, during the period covered by this Report. Please see information contained in our Annual Report on Form 10-K filed on April 15, 2014. ITEM 3 – DEFAULTS UPON SENIOR SECURITIES None ITEM 4 – (REMOVED AND RESERVED) ITEM 5 – OTHER INFORMATION The Company is presently in different stages of review and discussion, gathering data and information, and any available reports on other potential acquisitions in Texas, Montana, and other productive regions and areas in the U.S. From time to time Management will examine oil and gas operations in other geographical areas for potential acquisition and joint venture development. ITEM6. –EXHIBITS Certification pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 Certification pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* *The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 5 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 2, 2014 Mondial Ventures, Inc. /s/ Dennis Alexander Dennis Alexander Chief Executive Officer and Chairman of the Board of Directors 6
